Citation Nr: 1413764	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  05-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for fatty tumors, to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a left arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2007.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board, and in December 2007, the Board issued a decision denying the benefits sought on appeal.  The Veteran appealed the portion of the December 2007 decision which denied entitlement to service connection for fatty tumors, entitlement to service connection for an eye disability, entitlement to service connection for a left arm disability, and entitlement to service connection for a skin disability to the U.S. Court of Appeals for Veterans Claims (Court).  The December 2007 Board decision also denied claims for entitlement to service connection for residuals of a skull fracture and for a left knee disability; however, the Veteran did not appeal those issues to the Court.  In April 2009, the Court issued an Order granting a Joint Motion for Remand, which vacated that portion of the Board's December 2007 decision pertaining to the issues on appeal, and remanded the case for additional development consistent with the Joint Motion.  In December 2010, the Board remanded the claims for the development requested, and the case has now been returned to the Board for consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

I.  Fatty Tumors

The Veteran contends that he has a disability manifested by fatty tumors all over his body.  During his June 2007 hearing before the Board, he testified that he had precancerous fatty tumors removed from his eye, scrotum, and forehead, and that he believes that these fatty tumors are the result of exposure to ionizing radiation during service.  He explained that, during service aboard the U.S.S. CASSIN YOUNG, he was exposed to ionizing radiation.  He stated that the U.S.S. CASSIN YOUNG sailed to Japan into the vicinity of the Marshall Islands, and Bikini Atoll in particular, during the timeframe of OPERATION CASTLE.  He reported that he actually witnessed the test and was in the fallout zone.  He noted that he was required to wear an accumulator or radiation checker around his neck while working onboard.  He explained that he began developing fatty tumors shortly after service discharge.  The medical evidence in the claims file reveals diagnoses of and treatment for basal cell carcinoma over the left eye in 1994.

Skin cancer, as well as all other cancers, are considered "radiogenic diseases" pursuant to 38 C.F.R. § 3.311.  When a Veteran claims exposure to ionizing radiation and subsequently develops a radiogenic disease within the applicable period, certain development is required.  38 C.F.R. § 3.311 indicates that most cancers, including skin cancer, must manifest more than five years after exposure.  The Veteran's skin cancer meets these criteria.

When a Veteran claims exposure to ionizing radiation and develops a radiogenic disease, the first step of the inquiry is to verify the claimed exposure.  In this case, the RO's August 2004 rating decision indicates that "a review of service records fails to show exposure to ionizing radiation during service."  A July 2004 response from the National Personnel Records Center (NPRC) notes that standard source documents for radiation exposure were not available.  Although the NPRC was unable to locate any source documents to establish exposure to ionizing radiation, the Board believes that the ship logs for the U.S.S. CASSIN YOUNG during the time period of OPERATION CASTLE may be relevant and may help to establish exposure to radiation in this instance.  Accordingly, the RO should obtain all available ship logs for the U.S.S. CASSIN YOUNG during the time period of March 1, 1954 to May 31, 1954.  The RO should take any additional steps indicated to investigate the Veteran's claim and document sources for all information used to determine whether or not he was exposed to ionizing radiation.  After the investigation is completed, a dose estimate should be obtained per 38 C.F.R. § 3.311.  If any exposure to radiation is confirmed, then the claim should be referred to the Undersecretary for Benefits for further consideration.  

II.  Eye Disability

The Veteran contends that he currently has an eye disability which was caused or aggravated by his active duty service.  Specifically, he alleges that he incurred a head injury during service in a bar fight, which caused an eye disability.  He describes the eye disability as lack of peripheral vision and impaired visual acuity.  VA treatment records document numerous diagnoses of and treatment for traumatic optic neuropathy.  Indeed, a VA treatment record dated in November 1992 states that the Veteran had a history of traumatic optic neuropathy in 1953 secondary to a skull fracture.  The Veteran's service personnel records reflect that he was involved in a fight with shore patrolmen in the Philippines, and that he was court-martialed in February 1955.  The Veteran has provided lay statements that he incurred a head injury during this fight. 

In light of the evidence suggesting an in-service head injury as well as the medical evidence showing a diagnosis of traumatic optic neuropathy, the Veteran should be provided with a VA examination to determine the existence and etiology of his claimed eye disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


III.  Left Arm Disability

The Veteran contends that he incurred an injury to his left arm during service, and that he currently has a left arm disability as a result.  During his hearing before the Board, he testified that, while using an air brush gun to help remove armaments from a ship, the gun caught between a ladder and the bulkhead, and shot his arm, spraying it with paint and metal fragments.  He recalled seeing specs of blood on his arm afterward, but stated that he did not seek medical treatment because the injury did not seem too serious and because he did not think that there was much to be done.  He testified that he now has rashes and hives on his arm along with weakness, aches, pain, and skin discoloration as a result of the metal which is still in his arm.  He reported that an X-ray confirmed that there were metal fragments in his arm.  In support of his claim, H.H. submitted a lay statement stating that he knew that metal fragments went into the Veteran's body.  The medical evidence of record shows a September 2000 VA treatment record, which notes that X-ray of the left arm showed "several metal clips."  In light of the lay statements provided by the Veteran and H.H. that the Veteran was sprayed with metal fragments during service, the Veteran's current complaints of left arm symptomatology, and the X-ray evidence documenting metal in the left arm, the Board believes that the Veteran should undergo a VA examination to determine the existence and etiology of any left arm disorder found.  Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Conduct appropriate development to determine the Veteran's claimed exposure to radiation in accordance with 38 C.F.R. § 3.311, including contacting other agencies as necessary such as the Defense Threat Reduction Agency (DTRA) if warranted.  Additionally, the RO should obtain and associate with the claims file the ship/deck logs for the U.S.S. CASSIN YOUNG for the time period of March 1, 1954 to May 31, 1954.  The RO should provide citations and copies of all evidence used to make a determination as to whether radiation exposure occurred.  Thereafter, obtain a dose estimate as set forth in 38 C.F.R. § 3.311.  If radiation exposure is verified, conduct the further development required by 38 C.F.R. § 3.311.

2.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any eye disorder found, to include loss of visual acuity, loss of peripheral vision, and traumatic optic neuropathy.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence, and a discussion of each, the examiner must provide the following opinions:

* Is it at least as likely as not (50 percent probability or greater) that any diagnosed eye disorder, to include loss of visual acuity, loss of peripheral vision, and traumatic optic neuropathy, is related to the Veteran's active duty service? 

* If the Veteran is found to have an eye disorder which is a congenital or developmental defect, such as refractive error, is it at least as likely as not (50 percent probability or greater) that this congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability, including the reported head injury? 

In providing the requested opinions, the examiner must consider the Veteran's lay statements and testimony, and for purposes of this examination, should presume the Veteran's lay statements to be credible.  The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Schedule the Veteran for a VA examination to determine the existence and etiology of any left arm disability found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the lay statements of record, the medical evidence, and a discussion of each, the examiner must provide the following opinions:

* Does the Veteran have a diagnosed left arm disability, to include retained metallic fragments, manifested by rash, weakness, aches, pains, and discoloration of the skin?  If so, what is the diagnosis?

* If there is a diagnosed left arm disability, is it at least as likely as not (50 percent probability or greater) that the left arm disability is related to the Veteran's active duty service, including a left arm injury where he was sprayed with metal fragments by an air brush gun?

In providing the requested opinions, the examiner must consider the Veteran's lay statements and testimony, and for purposes of this examination, should presume the Veteran's lay statements to be credible.  The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  When the above development has been completed, readjudicate issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning those issues to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



